Citation Nr: 0818263	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  02-11 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for Meniere's syndrome.

4.  Entitlement to service connection for an anxiety disorder 
as secondary to the service connected shell fragment wound to 
the right arm and wrist.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to June 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hearing loss was not demonstrated in service, and a 
sensorineural hearing loss was not compensably disabling 
within one year of separation from service.

2.  There is no medical evidence of a causal link between the 
veteran's current tinnitus and any incident of service.

3.  There is no medical evidence of a causal link between the 
veteran's Meniere's syndrome and any incident of service.

4.  An anxiety disorder was not manifested during service or 
to a compensably disabling degree within one year of 
separation from active duty, and there is no competent 
medical evidence that major depression with a psychotic 
disorder is related to active duty service or to a service 
connected disability.

CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated in 
service, and a sensorineural hearing loss may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).

2.  Tinnitus was not incurred in or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.303, 3.304.

3.  Meniere's syndrome was not incurred in or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.303, 3.304.
4.  An anxiety disorder was not incurred in or aggravated by 
active service, a psychosis may not be presumed to have been 
so incurred, and it is not proximately due to or the result 
of a service connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection claims

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty while on inactive military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Certain chronic disabilities such as 
sensorineural hearing loss are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from active duty.  38 U.S.C.A §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Applicable regulations also provide that a disability, which 
is proximately due to or the result of a service-connected 
disease or injury to include by reason of aggravation shall 
be service connected.  38 C.F.R. § 3.310(a).

The provisions of 38 U.S.C.A. § 1154(b) do not allow a combat 
veteran to establish service connection with lay testimony 
alone.  Rather, the statute relaxes the evidentiary 
requirements for determining what happened during service and 
is used only to provide a factual basis for a determination 
that a particular disease or injury was incurred or 
aggravated in service, not to link the service problem 
etiologically to a current disability.  Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).

A.  Hearing loss, tinnitus, and Meniere's syndrome

Service medical records are negative for complaints, 
treatment, or diagnoses of hearing loss, tinnitus, or 
Meniere's syndrome.  The veteran's records show a 
discharge/reenlistment examination dated in September 1952 
and a discharge examination which is not dated.  Both 
examinations show normal clinical evaluation of the ears and 
drums.  The hearing tests on both examinations showed whisper 
voice at 15/15 in his right ear and 15/15 in his left ear.

A June 1974 VA outpatient record noted the veteran was seen 
for complaints of hearing loss and tinnitus.  The audiology 
evaluation showed hearing within normal limits in the right 
ear and mild sensorineural hearing loss in the left ear and 
mild loss for speech.  The overall impression noted 
dysfunction at the cochlear level, left ear.  On the 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
-
10
LEFT
45
40
30
-
35

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 88 percent in the left ear.

A VA audiology evaluation dated August 1974 indicated that 
the veteran was initially evaluated in June 1974 upon 
referral.  The veteran complained of dizzy spells.  It was 
noted that audiometric test results showed that the veteran's 
hearing in the left ear was poorer than two months ago.  
Hearing in the right ear was noted as within normal limits 
and the left ear showed moderate sensorineural hearing loss 
with reduced speech discrimination ability.  The overall test 
results in the left ear suggested dysfunction at the cochlear 
level.  On the audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
-
10
LEFT
55
55
45
-
35

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 78 percent in the left ear.

A September 1974 VA hospital record shows that the veteran 
went to the emergency room and during examination developed 
severe episodes of vertigo.  He was admitted to the hospital 
for care.  Incidentally, physical examination while he was in 
the hospital found external hemorrhoids, which were excised 
under local anesthesia.  He was doing well, no vertigo or 
nausea.  He was discharged improved to continue medication.  

A VA audiology consultation report dated in August 1985 noted 
results of an electronystagmography (ENG) report as right 
peripheral and central vestibular lesion.  An audiological 
evaluation conducted in August 1987 noted essentially normal 
hearing in the left ear; mild, sensorineural loss in the 
right ear with rising threshold configuration.  Speech 
discrimination was excellent in the left ear and good in the 
right.  Middle ear function was within normal limits, 
stapedius reflex was observable with recruitment apparent in 
the right ear only.  Test battery for the right ear was 
consistent with cochlear lesion.  Screening tests for neural 
involvement were negative.  It was noted that collective 
signs and symptoms would be consistent with early Meniere's.  
In the clinical remarks the examiner noted disbalance/vertigo 
(1 year) and right hearing loss, buzzing tinnitus (2 years).

A January 1999 letter from Balance Center of Puerto Rico 
indicated that the veteran had complaints of recurrent 
episodes of vertigo for the last two months.  He stated he 
was diagnosed with Meniere's disease several years ago.  He 
also reported a surgical procedure (labyrinthectomy) in 1989.  
The audiological evaluation noted moderately severe 
sensorineural hearing loss for the left ear and a profound 
sensorineural hearing loss for the right ear.  Vestibular 
evaluation indicated the presence of vestibular lesion at 
least for the veteran's right ear, normal responses were 
observed for his left ear.  

VA audiological examination conducted in October 2001 noted 
profound sensorineural hearing loss from 500 Hz to 4000 Hz in 
the right ear with 0 percent speech recognition ability.  The 
left ear showed moderately severe sensorineural hearing loss 
from 500 Hz to 4000 Hz with poor speech recognition ability.  
The veteran reported history of Meniere's disease and right 
labyrinthectomy in 1990.  The diagnosis included post 
labrynthectomy status, right ear.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105
105
105
105
105
LEFT
60
65
60
60
65

Speech audiometry revealed speech recognition ability of 0 
percent in the right ear and of 40 percent in the left ear.

In a January 2002 addendum, the audiologist reviewed the 
veteran's claims file and noted that no hearing loss or 
tinnitus was shown in the service medical records and the 
first evidence of hearing loss in the left ear went back to 
1974, 19 years after service.  The audiologist opined that 
because of the lengthy delay in complaints of hearing loss 
and of tinnitus, it was highly unlikely that the presently 
existent hearing loss and tinnitus were associated with in 
service acoustic trauma.  

A memorandum from the Disabled American Veterans dated March 
2003 with attached internet printouts was received.  The 
printouts concern the ototoxic effects of penicillin.  The 
veteran contends that his hearing loss, tinnitus, and vertigo 
occurred from an ototoxic reaction to the penicillin he was 
given in service after his shrapnel wound.

VA treatment records show treatment for hearing loss and 
Meniere's disease.  VA audiology consultation in July 2007 
indicated that the veteran's chief complaint was 
communication difficulty and consideration for amplification.  
The veteran reported significant difficulty hearing and 
understanding speech in all situations.  The veteran stated 
that he did not hear in his right ear due to a 
labyrinthectomy completed on the right inner ear in 1988.  He 
stated that the labyrinthectomy was completed to relieve the 
frequency of vertigo episodes.  He reported significant 
hearing loss in the left ear, also, and wore a Williams Sound 
Pocket Talker (with ear bud) in the left ear.  He stated that 
hearing in the left ear had gradually changed over the years.  

The examiner noted pertinent positives as tinnitus (bilateral 
and intermittent), military noise exposure (Army Infantry), 
history of vertigo, otosurgery (labyrinthectomy in right 
ear).  Pertinent negatives were noted as history of middle 
ear pathology, otalgia, otorrhea, known family history of 
hearing loss.  

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385 (2007).  In 
this case, the veteran meets the requirements for hearing 
impairment.

Incurrence of a chronic hearing loss or tinnitus in service 
is not factually shown.  The veteran's discharge examination 
showed hearing within normal limits with normal clinical 
evaluations of the ears and drums.

Although the veteran was treated for shrapnel wound to his 
right arm and wrist while in service, there is no service or 
post service medical evidence showing that either hearing 
loss or tinnitus is due to any in-service injury.  Service 
medical records do not show that the veteran sustained a 
concussion, was knocked unconscious, or had any adverse 
effect to medication he was given for his wounds.

Presumptive service connection is not warranted because there 
is no evidence showing compensably disabling manifestations 
of hearing loss within one year of discharge from active 
duty.  The veteran's discharge date was 1955 and the first 
competent, i.e., medical evidence presented as to any 
complaints of hearing loss or tinnitus dates from 1974.  As 
such, there was a considerable length of time between the 
veteran's separation from service and his diagnosis of a 
hearing loss and tinnitus.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  Given length of time between the veteran's 
separation from military service and his treatment for his 
hearing loss and tinnitus, the record is against finding a 
continuity of objectively verifiable symptomatology.  38 
C.F.R. § 3.303(d).

There is no medical evidence of a nexus between the veteran's 
hearing loss and tinnitus and his period of active duty 
service.  The August 1974 VA audiological evaluation showed 
that the veteran's hearing in the left ear was poorer than 
two months earlier.  Hearing in the right ear was noted as 
within normal limits and the left ear showed moderate 
sensorineural hearing loss with reduced speech discrimination 
ability.  The overall test results in the left ear suggested 
dysfunction at the cochlear level.  However, the August 1987 
audiological evaluation showed essentially normal hearing in 
the left ear and mild sensorineural loss in the right.  
Speech discrimination was excellent in the left ear and good 
in the right ear.  The veteran reported buzzing tinnitus for 
the last two years.  

The January 2002 addendum to the October 2001 VA examination 
noted no history of head trauma or ear complaints while in 
service and the examiner opined that there was no relation 
between the current hearing loss and tinnitus and the 
veteran's wounds while in service.  Although during 
examinations the veteran has alleged hearing loss due to 
acoustic trauma in service, the examiner noted it was very 
unlikely that hearing loss and tinnitus were associated with 
alleged acoustic trauma while in service.  In addition, in 
response to the veteran's allegation of acoustic trauma while 
in service, the July 2007 audiology consultation noted 
pertinent negatives as history of middle ear pathology, 
otalgia, otorrhea, and known family history of hearing loss.  
The medical evidence of record is against finding a basis to 
grant service connection for hearing loss and tinnitus.

As for the veteran's claim of service connection for 
Meniere's disease, service medical records are negative for 
complaints of dizziness or vertigo while in service.  The 
veteran's discharge examination did not indicate a problem 
with balance or dizziness.  The first indication of 
dizziness, vertigo, or Meniere's disease of record was in the 
report of the September 1974 hospitalization.  There is 
simply no competent evidence in the record showing, or even 
suggesting, that the documented Meniere's syndrome, first 
shown many years after service, is caused or aggravated by 
injury or disease in service.  This period without treatment 
is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim on a 
direct basis.  See Maxson, supra.

In addition, the Board considered the internet literature 
submitted in support of the appellant's claim.  This 
literature, however, does not address the individual 
specifics of the appellant's case.  Hence, it is of minimal 
probative value.  Sacks v. West, 11 Vet. App. 314 (1998)

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board also carefully considered the veteran's statements, 
and his belief that his disorders are related to service.  
The Board finds, however, that the appellant is not trained 
in the field of audiology or ear diseases, and hence, he is 
not competent to offer a medical opinion that requires 
specialized knowledge and training.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

B.  Anxiety disorder as secondary to the service connected 
shell fragment wound to the right arm and wrist

The Board notes that the veteran has been service connected 
with a combined 60 percent evaluation for residuals of an in 
service shrapnel wound since 1955.

Service medical records are negative for complaints, 
treatment, or diagnosis of a mental disorder.  

At a November 2001 VA examination, it was noted that the 
veteran had never been hospitalized for his neuropsychiatric 
condition.  It was noted that he was followed as an 
outpatient at the Mental Hygiene clinic, Neurology clinic, 
Audiology clinic, ENT clinic, and others.  The veteran 
reported that the first time he was seen by a psychiatrist 
was in 1989.  While he was admitted to the hospital from June 
to July 1989 for Meniere's disease, he was seen in 
consultation by the Psychiatry service.  The VA examiner 
noted that it was clearly stated in the hospital summary that 
the psychiatry evaluation performed revealed a dysthymic 
disorder "most probably due to Meniers (sic) disease 
symptomatology."  The VA examiner also noted that, when the 
veteran was discharged, it was recommended that he should 
follow up at the psychiatry service and he was started on 
anti-depressants.  The veteran stated that after he underwent 
surgery for his right ear -- which was the one causing 
problems at that time -- and his vertigo and episodes of 
dizziness got better even though he lost his hearing, he did 
not continue psychiatric treatment.  When his left ear began 
to present the same problems that he had before and he again 
began suffering from severe vertigo and loss of balance 
besides hearing impairment, he again became emotionally 
affected and was begun on psychiatric treatment again.  

The examiner noted that the veteran described very clearly 
the relationship of his symptoms of depression and anxiety to 
his hearing problem.  He stated that he had fallen down so 
many times that he had developed fear of going out.  The last 
time he fell he broke his nose.  Most of the time he prefers 
to remain home and mostly in bed.  After examination, the 
examiner noted that it was very important to mention that the 
veteran's neuropsychiatric condition was in no way related to 
his service connected conditions that he had in terms of his 
upper extremities and the scar on his thigh.  It was clearly 
expressed not only in the records but by the veteran himself, 
that the precipitating factor for his neuropsychiatric 
disorder was his condition of Meniere's disease.  The 
diagnosis was anxiety disorder due to Meniere's disease with 
depressive features.  

VA treatment records show no treatment or complaints 
concerning the veteran's service connected right arm 
disability and relate his depression to his Meniere's 
syndrome and symptoms of hearing loss, tinnitus, and vertigo.

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection on both direct and secondary bases for an 
anxiety disorder.

The service medical records are silent for any complaints, 
finding or diagnosis of anxiety.  

There is no medical evidence of record to indicate that the 
veteran's anxiety disorder was present in service, nor is 
there any evidence that a psychosis was present to a 
compensable degree within one year of his separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309(a).

In summary, the medical evidence does not demonstrate that an 
anxiety disorder was incurred in or aggravated by military 
service, nor is it proximately due to or the result of 
service-connected right arm disability.  The medical evidence 
of record demonstrates no causal connection between the 
veteran's current anxiety disorder/depression and military 
service.  Moreover, the competent evidence of record does not 
show a diagnosis of an anxiety disorder due to a service 
connected disorder.  The November 2001 VA examiner noted the 
veteran's neuropsychiatric condition was in no way related to 
his service connected conditions that he had in terms of his 
upper extremities and the scar on his thigh.  It was clearly 
expressed not only in the records but by the veteran himself, 
that the precipitating factor for his neuropsychiatric 
disorder was his condition of Meniere's disease.  Based on 
these findings and following a full review of the record, it 
is concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for an anxiety disorder.  Hence, service 
connection is denied.

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in October 2001, June and August 2004, and July 2005 
of the information and evidence needed to substantiate and 
complete a claim for service connection, to include notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain.  VA 
informed the claimant of the need to submit all pertinent 
evidence in his possession. The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims.

The Board acknowledges that the veteran was not provided the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim).  The failure to 
provide the specific notice required by Dingess is harmless 
in this instance because the preponderance of the evidence is 
against the appellant's claims for service connection, and 
any questions as to the appropriate disability ratings or 
effective dates to be assigned are moot.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's available service 
medical records and VA treatment records, and a VA 
examination reports, have been associated with the claims 
folder.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for Meniere's syndrome is denied.

Service connection for service connection for an anxiety 
disorder as secondary to the service connected shell fragment 
wound to the right arm and wrist is denied.  


REMAND

The veteran's service connected disabilities include right 
ulnar fracture with radial deviation and complete loss of 
radial and ulnar flexion, rated as 50 percent disabling; 
right ulnar fracture with 45 degree loss of pronation and 40 
degree loss of supination and right hand grip weakness, rated 
as 10 percent disabling; and tender scar, left thigh, rated 
as 10 percent disabling.  His combined evaluation for 
compensation purposes is 60 percent due to service-connected 
disabilities.  

The veteran initially filed a claim for TDIU in 1975.  He has 
four years of college education and worked as an accountant.  
It was noted in the April 1975 rating decision that he had 
not worked since 1973 due to poor general health.  

The veteran also suffers from numerous non-service connected 
disorders.  The veteran has not undergone an examination to 
determine his employability, nor has he updated his 
employment information since 1975.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the veteran and 
obtain information concerning his 
employment history.

2.  The veteran should be scheduled for a 
VA examination to ascertain whether he is 
unemployable due to his service connected 
disabilities alone.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination, and all indicated 
special studies and tests should be 
accomplished.  The report of examination 
must address whether it is at least as 
likely as not that the veteran is unable 
to obtain or maintain a substantially 
gainful occupation as a consequence of 
his service connected disabilities.  


3.  The RO must ensure that all duties to 
notify and assist are properly applied in 
the development of the appellant's claim.

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
appellant and his representative should 
be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


